Case 2:19-mc-00185-KS-MTP Document 1-1 Filed 11/20/19 Page 1 of 2

Ronnie-Louis-Marvel: Kahapea
Applicant Pro Per

11-2808 Kaleponi Rd.

P.O. BOX 875
Phone:808-936-9137

Fax:

Email: Bloodwolf80@gmail.com

 

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI EASTERN DIVISION

 

In re the matter of: Case Number:

Arbitration Award of Alden Bennett dated | APPLICANT’S AFFIDAVIT IN

July 21, 2019, Ronnie-Louis-Marvel: SUPPORT OF APPLICATION FOR
Kahapea, Applicant CONFIRMATION OF ARBITRATION
AWARD

 

 

 

1.

I, Ronnie-Louis-Marvel: Kahapea, being of sound mind and over the age of 21 do declare
and-affirm the following to be of first-hand knowledge and reasonable belief:

Affiant Ronnie-Louis-Marvel: Kahapea is party to an arbitration agreement with
HAWAII STATE FEDERAL CREDIT UNION and BANK OF AMERICA dated
March 31, 2019. (Exhibit 2 attached to Application for Confirmation and attached
hereto by reference and made fully a part thereof)

. An Arbitration Hearing was held on July 21, 2019.

An Award was issued by Alden Bennett of Sitcomm Arbitration Association located
in the judicial district of the U.S. District Court for the Southern District of
Mississippi, Eastern Division to Ronnie-Louis-Marvel: Kahapea for the total amount
of One Hundred Thirty-Two Thousand Dollars ($132,000.00) being Forty-Four
Thousand Dollars ($44,000.00) against each of the three adverse parties.. (Exhibit 1
attached to Application for Confirmation and attached hereto by reference and made
fully a part thereof)

There has been no Motion to Vacate under 9 U.S. Code § 10 or Motion to Modify or
Correct the Arbitration Award under 9 U.S. Code § 11 timely served upon Applicant
within the statute of limitations found in 9 U.S. Code § 12.

 
Case 2:19-mc-00185-KS-MTP Document 1-1 Filed 11/20/19 Page 2 of 2

 

. More than three (3) months have passed since Hawaii State Federal Credit Union,
Bank Of America and Dave Smith Motors received a copy of the Arbitration Award
dated July 21, 2019 issued by Alden Bennett of Sitcomm Arbitration Association.

. No motions to vacate or modify the Arbitration Award have be filed or delivered to
Ronnie-Louis-Marvel: Kahapea before the Statutes of Limitations expired under 9
U.S. Code § 12.

. There is no order to vacate, to modify or correct the Award issued by the United
States District Court for the Southern District of Mississippi, Eastern Division as
provided in 9 U.S. Code § 10 or 9 U.S. Code § 11.

 

 

Rnnie-Louis-Marvd: KaXfapea,
11-2808 Kaleponi Rd. P.O. BOX 875
Volcano, Hawaii 96785

Phone: 808-936-9137

Fax:

Email: Bloodwolf80@gmail.com

 

Jurat
State of  f/essast )
te ) ss
County of _#7#=->~*! )
Subscribed and sworn (of affirmed) before me this A, th day of Avovemdse, 2019.
ansTentetery,,
on kag’,
$ Pe POT, 7 2

2 ‘

Notary Public
ay Users SHO Bape SAIS) 2524

  

 

  
 

 

=
= No 03-156:
SoA .é
By PuarGnS$
eg Dats, NOt dnttet # Pages: 2 “ff OF HR
my R“Tawa 3 “er
Notary Name: Circuit uttlttatns,
Doc. Description etek trelion AI, Pride Gemven yt IC A,
Dated Suty 34,2614, Cowne aun se Maret S90 Age
Kehssee, Crppliun’ = ; 12s
W1B 12019, 3 :No 03-156: =
Notary Sifature Date = en’ iz
TA A, =
“Tn HBL RSS
“ty oO p <
"ty Pps F woe

Pe. 2

 
